Citation Nr: 0621936	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This appeal is in process from the December 2003 vacatur of 
the United States Court of Appeals for Veterans Claims.  The 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) has prematurely transferred the case to 
the Board of Veterans' Appeals.

The veteran's March 2006 statement addressing service 
connection for a back disability on direct or secondary 
grounds is referred to the RO for appropriate action in light 
of the October 1992 rating decision and the October 2002 
Board decision on those claims.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The underlying matter at issue is the veteran's February 2000 
claim for compensation for a back disability pursuant to 
38 U.S.C.A. § 1151.

The San Juan RO and appellant's counsel have apparently 
misunderstood the procedural posture of the claim at issue.  
The RO has returned the file to the Board in contravention of 
VA rules of procedure for compensation claims, 38 C.F.R. 
§ 3.103 (2005), Board of Veterans' Appeals appeals 
regulations, 38 C.F.R. Part 19 (various section) (2005), and 
Board of Veterans' Appeals rules of practice.  38 C.F.R. Part 
20 (various sections) (2005).

The RO did not provide the due process of a rating decision, 
or of notice of denial of his claim that included notice of 
his appellate rights.  38 C.F.R. § 3.103(a), (f) (2005).  The 
RO apparently initially announced the denial in a February 
2006 supplemental statement of the case (SSOC), in 
contravention of the rule against the initial announcement of 
decision in SSOCs.  38 C.F.R. § 19.31(a) (2005).

A summary of the procedural history might assist the RO and 
the veteran's attorney in managing the procedural aspects of 
this case.  In December 2003, the veteran, through counsel, 
and the Secretary moved the Court to vacate and remand the 
Board's 2002 decision for failure to decide whether the 
veteran's February 2000 Notice of Disagreement and October 
2000 Substantive Appeal were a claim for benefits under 
38 U.S.C.A. § 1151.  In July 2004, the Board decided the 
veteran had a pending, unadjudicated claim for benefits under 
section 1151.  That is all the Board decided.

The Board remanded the claim for benefits under section 1151 
to the RO to develop and adjudicate the claim, then to notify 
the veteran of the result of the adjudication.  The remand 
instructed to allow the veteran the requisite period of time 
"within which to file a Notice of Disagreement to initiate 
the appeal process."  (Emphasis added.)  From that point, 
the RO performed development of the claim and then proceeded 
without a rating action, notice, receipt of an NOD, issuance 
of an SOC, or receipt of a substantive appeal.

Without a rating decision and proper notice, there cannot be 
a notice of disagreement.  Without a notice of disagreement 
to which VA responds with a statement of the case, there can 
be no appeal.  38 C.F.R. § 20.200 (2005).

This case is in exactly the procedural posture it was in when 
the Board remanded it in July 2004.  The Board may not 
entertain an application for review on appeal that is not in 
conformity with chapter 71 of title 38, United States Code.  
38 U.S.C.A. § 7108 (West 2002).  Because the matter before 
the Board is not an appeal, the Board cannot dismiss it for 
failure to state an error of fact or law in the determination 
being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  
The Board is nonetheless subject to the Order of the Court to 
proceed with the veteran's claim for benefits pursuant to 
section 1151.

It is worth noting that the veteran is represented in this 
case by an attorney at law.  Counsel is presumably 
knowledgeable about process in his area of practice.  The 
veteran ought to be able to rely on his attorney to monitor 
that process diligently.

Accordingly, the case is REMANDED for the following action:

1.  Execute an initial rating decision on 
the veteran's claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 
for a back disability.  Execute every 
element of due process.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.103, 
19.25 (2005).

2.  Return the claim to the Board only 
upon completion of process resulting in a 
perfected appeal.  38 U.S.C.A. § 7108 
(West 2002); 38 C.F.R. § 19.26, 19.29, 
19.30, 20.200 (2005).

The appellant need take no further action until he is further 
informed.  The purpose of this REMAND is to afford due 
process.  No inference should be drawn regarding the final 
disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

